DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha (US 10,504,673).
With respect to claim 15 Cha discloses a cooking appliance, comprising:
a gas burner [reference character 90];
an igniter disposed [reference character 30] adjacent to the gas burner to ignite the gas burner;
a mechanical gas valve [reference character 40] configured to regulate gas flow to the gas burner;
a burner control [reference character 200]  mechanically coupled to the gas valve to vary the gas flow to the gas burner, the burner control including a rotary control actuator [reference character 140] that is rotatable from an off position, and first and second switches [reference characters 220 and 230] positioned adjacent thereto, the rotary control actuator including one or more cam lobes [reference characters 143 and 145] configured to engage the first and second switches to actuate the first and second switches within respective first and second ranges of rotational positions of the rotary control actuator, wherein a starting position of the second range of rotational positions has a greater rotational offset from the off position than a start position of the first range of rotational positions [see Figs. 10-15]; and
a control circuit configured to activate the igniter in response to actuation of the first switch and to generate an indication to a user in response to actuation of the second switch [column 12 lines 36-48].

Allowable Subject Matter

Claims 1-14 and 20 are allowed.
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762